DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is a response to the amendment filed by the applicant on 10/14/2021, which has been entered.  Claims 1-11 are pending for examination.

	The examiner withdraws the objections and rejections previously of record because of the amendment.  However, the examiner earnestly believes that the prior art presently made of record as a result of the amendment teaches all limitations of all claims except for claim 7, which is indicated as allowable.
Specifically, the applicant argues (persuasively) that Nuytkens does not teach the newly added limitation "the central opening being configured to receive an electrical conductor."  However, the prior art is replete with current sensors having central openings configured to receive electrical conductors, 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2014/0049250 to Brown et al.

Regarding claim 1, Brown teaches a current sensor, comprising: - an insulating substrate (36) provided with a central opening (18), the central opening being configured to receive an electrical conductor (20); - a winding surrounding the central opening and including a coil wound around a portion of the insulating substrate (¶ [0027]);
wherein the current sensor includes at least one ferromagnetic layer incorporated within the portion of the insulating substrate (42), the coil surrounding the ferromagnetic layer (figure 2: the coil formed by the interconnected traces and vias are formed around the core ring, as best seen by viewing figures 2 and 4 together).

Regarding claim 8, Brown teaches the current sensor according to Claim 1, wherein the winding further includes an additional coil wound around another portion of the substrate and offset in a direction perpendicular to a plane of the substrate, the two coils being interlaced and electrically connected in series, and wherein an additional ferromagnetic layer is incorporated within said other portion of the insulating substrate, the additional coil surrounding the additional ferromagnetic layer (¶¶ [0008] & [0037]).



Regarding claim 10, Brown teaches the current sensor according to Claim 1, wherein the substrate is a printed circuit board including one or more stacked layers of a cured polymer material (¶ [0022]).

Regarding claim 11, Brown teaches a measurement system comprising a current sensor according to Claim 1 and an electronic processing circuit that is configured to process a signal measured by the current sensor (¶ [0040]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of United States Patent App. Pub. No. 2014/0198463 to Klein.

Regarding claim 2, Brown teaches the current sensor according to Claim 1, but does not teach explicitly wherein the coil includes a plurality of coil portions that are electrically connected in series, the coil portions being rectilinear in shape and arranged so as to form a closed contour in a shape of a quadrilateral around the central opening.
However, Klein teaches wherein the coil includes a plurality of coil portions that are electrically connected in series, the coil portions being rectilinear in shape and arranged so as to form a closed contour in a shape of a quadrilateral around the central opening (figure 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the rectilinear portions of Klein with the sensor of Brown in order to form a quadrilateral 

Regarding claim 3, Brown in view of Klein teaches the current sensor according to Claim 2, and Brown further teaches wherein the ferromagnetic layer is common to all of the plurality of coil portions (figure 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Klein, and further in view of United States Patent App. Pub. No. 2004/0257061 to George.

Regarding claim 4, Brown in view of Klein teaches the current sensor according to Claim 2, but does not teach explicitly wherein the ferromagnetic layer is divided into several parts, each associated with one of the plurality of coil portions.
	However, George teaches wherein the ferromagnetic layer is divided into several parts, each associated with one of the plurality of coil portions (figure 5: the upper portion of the core is associated with a top winding, while the lower portion of the core is associated with a bottom winding).
.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of United States Patent No. 4,975,637 to Frankeny et al.
	
	Regarding claim 5, Brown teaches the current sensor according to Claim 1, but does not teach explicitly wherein the ferromagnetic layer includes a sublayer of an alloy of iron and of nickel and two sublayers of copper stacked on either side of the sublayer of iron and nickel alloy.
	However, Frankeny teaches wherein the ferromagnetic layer includes a sublayer of an alloy of iron and of nickel and two sublayers of copper stacked on either side of the sublayer of iron and nickel alloy (claim 14).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the layering of Frankeny with the sensor of Brown in order to provide a conductive core 

Regarding claim 6, Brown in view of Frankeny teaches the current sensor according to Claim 5, and Frankeny teaches wherein the iron and nickel alloy is an FeNi36 alloy (invar merely a trademark of ArcelorMittal for FeNi36).

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
in claim 7, "Current sensor according to Claim 1, wherein a thickness of the ferromagnetic layer is greater than or equal to 150 um,"
in combination with all other limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
12/2/2021